DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 11 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterman et al. (PN 9676159) in view of Dikovsky et al. (Pub No 2013/0040091) and Gothait et al. (Pub No 2005/0069784).
With regards to claim 11, Sterman teaches a method for forming a three-dimensional object (Abstract) comprising forming an outer layer member (1702) comprising a layer that constitutes a surface of the three dimensional object (Fig. 33).  Sterman teaches that the printing is conducted using various three dimensional printing techniques (col 3 ln 51-65) in which materials are deposited by successive layers (interpreted to read upon the term “divided outer-layer pieces” as each layer is a distinct piece) and that printing in the context of the disclosure can include ejection of materials such as ink as well as light-curable material (col 13 ln 52-65).  Sterman does not explicitly teach the use of droplet ejection of curable ink; however, as discussed in Sterman the particular 3D printing method is not limited and may comprise known technologies (col 3 ln 51-65, col 27 ln 57-62).  
In a similar field of endeavor of ejecting ink or light curable material in order to form a three-dimensional part, Dikovsky teaches a method of forming a three-dimensional object by successive layer deposition (similar to the method of Sterman) in which a functional (curable) ink is ejected in droplet form from a 
Following the formation of the outer layer member, Sterman teaches forming an inner structural member (1784) configured to support the outer layer member such as by an alternative 3D process (col 25 ln 32-45) in which the inner space of the material is filled (Fig. 35).  Sterman explicitly teaches that the second 3D printing method is a different distinct method from the first (col 25 ln 32-45) and teaches that different 3D printing methods from ink ejection include fused filament fabrication (col 3 ln 50-65) in which a filament is extruded and cured (col 13 ln 50-col 14 ln 6).  
As the outer layer member is bonded to the surface of the base component, the inner member is completely contained within the outer member and remains within the interior of the outer member to form the three-dimensional object the inner member is interpreted as being bonded to the outer member in a fixed position.
Dikovsky teaches that the ink jet technology can utilize multiple materials (¶ 0026) with different properties but does not explicitly teach using a plurality of colors.  Sterman teaches that it is desired to utilize materials which can impart a 
With regards to claim 12, Sterman teaches a method for forming a three-dimensional object (Abstract) comprising forming an outer layer member (1702) comprising a layer that constitutes a surface of the three dimensional object (Fig. 33).  Sterman teaches that the printing is conducted using various three dimensional printing techniques (col 3 ln 51-65) in which materials are deposited by successive layers (interpreted to read upon the term “divided outer-layer pieces” as each layer is a distinct piece) and that printing in the context of the disclosure can include ejection of materials such as ink as well as light-curable material (col 13 ln 52-65).  Sterman does not explicitly teach the use of droplet ejection of curable ink; however, as discussed in Sterman the particular 3D 
In a similar field of endeavor of ejecting ink or light curable material in order to form a three-dimensional part, Dikovsky teaches a method of forming a three-dimensional object by successive layer deposition (similar to the method of Sterman) in which a functional (curable) ink is ejected in droplet form from a droplet ejection head and cured (Abstract, Fig. 1A, ¶ 0070-0077).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the printing method of Dikovsky to form the outer layer member of Sterman as both relate to forming three-dimensional objects through layer wise deposition of an ink presenting a reasonable expectation of success, and Sterman teaches looking to known printing technologies prompting one of ordinary skill to look to related art yielding predictable results.
Following the formation of the outer layer member, Sterman teaches forming an inner structural member (1784) configured to support the outer layer member such as by an alternative 3D process (col 25 ln 32-45) in which the inner space of the material is filled (Fig. 35).  
As the outer layer member is bonded to the surface of the base component, the inner member is completely contained within the outer member and remains within the interior of the outer member to form the three-dimensional object the inner member is interpreted as being bonded to the outer member in a fixed position.
Dikovsky teaches that the printing process comprises dividing a shape to be printed into a plurality of thin cross sections (¶ 0004).  Dikovsky teaches that the ink jet printing process utilizes a set z level according to a desired thickness (¶ 0086) and thus each printed layer will have a uniform and identical height according to the predetermined thickness.
Dikovsky teaches that the ink jet technology can utilize multiple materials (¶ 0026) with different properties but does not explicitly teach using a plurality of colors.  Sterman teaches that it is desired to utilize materials which can impart a desired color or color pattern including in ink materials (col 13 ln 55-66).  In a similar field of endeavor, Gothait teaches an inkjet based 3D printing system (Abstract, ¶ 0048-0051) in which multiple materials can be used to print a part (¶ 0083-0084) similar to Dikovsky, but explicitly teaches that the difference between materials may be color such as the use of the common four color printing scheme CMYK.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize multiple colored inks in the process of Sterman in view of Dikovsky as it was known in the art at the time the invention was effectively filed that multicolor articles can be inkjet 3D printed as taught by Gothait, Dikovsky explicitly teaches using multiple different materials presenting a reasonable expectation of success, and Sterman teaches that it may be desired to impart a color pattern prompting one of ordinary skill to look to related art.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartelius (Pub No 2017/0056733) in view of Achenbach et al. (Pub No 2018/0208797) and Gothait et al. (Pub No 2005/0069784).
With regards to claim 12, Hartelius teaches a method of forming a three-dimensional object (Abstract) comprising forming an outer layer member comprising a layer to constitute a surface of the object comprising an inner space in which the outer layer member comprises a plurality of divided outer layer pieces (3, 3’) (Fig. 1).  Hartelius teaches that the plurality of divided outer layer members are rubber and previously molded (¶ 0013); however, Hartelius does not teach a specific method of molding the rubber members.  Hartelius teaches forming an inner structural member (2) to be disposed in and fill the inner space of the outer layer member and bonding the outer layer member to an outer surface of the inner structural member so as to constitute the three-dimensional object (¶ 0014-0015, 0037).
Achenbach teaches a method for molding rubber compositions (Abstract) in which a desired shape can be formed by using drop-on-demand inkjet printing in which the material is deposited in droplets ejected from a head and cured (¶ 0006-0009, 0139).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Achenbach to mold the rubber outer layer members of Hartelius as both relate to molding rubber members into a desired shape presenting a reasonable expectation of success, and Hartelius does not teach a specific molding method prompting one of ordinary skill to look to related art.
Achenbach teaches using ink jetting to form a 3D printed part (¶ 0139-0141) and teaches that the ink may include color pigments (¶ 0075), but does not explicitly teach using a plurality of colors. In a similar field of endeavor, Gothait teaches an inkjet based 3D printing system (Abstract, ¶ 0048-0051) in which colored materials can be jetted to print a part (¶ 0083-0084) similar to Achenbach, but explicitly teaches that the materials may be a plurality of colors such as the use of the common four color printing scheme CMYK.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize multiple colored inks in the process of Hartelius in view of Achenbach as both Gothait and Achenbach relate to ink jetting of colored materials presenting a reasonable expectation of success, and doing so allows for the formation of multicolored articles yielding predictable results.
Hartelius teaches that the outer layer member is divided by a cross-section (two hemispheres) which are equal complimentary parts and thus have identical heights in a direction perpendicular to the cross-section (Fig. 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 02/04/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742